HAWKINS, Presiding Judge.
*123Conviction is for aggravated assault, punishment 30 days in jail.
It was charged by complaint and information that appellant, an adult male, committed an aggravated assault upon Mrs. O. B. Anderson, a female.
Appellant was tried before the court without a jury. The evidence shows that appellant and his wife occupied a house belonging to Mrs. Anderson. On the occasion of the difficulty Mrs. Anderson and her son George had gone to the house occupied by the Keatons to insist on the latter vacating the house. The Keatons claimed Mrs. Anderson was demanding more rent. The testimony for the State shows that appellant drew his knife and made an assault with it upon George and cut him severely; that his mother went to George’s assistance and that appellant cut her with the knife several times. It was appellant’s contention, supported by his testimony and that of his wife that George began the difficulty and assaulted appellant, and that the latter was acting in self-defense against such assault, and that if he cut Mrs. Anderson it was without his knowledge and was unintentional.
The State’s evidence supports the judgment, and where a case is tried before the court his findings upon the facts are binding upon this court as would be a jury verdict if tried be-for a jury.
The judgment is affirmed.